DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
	Claims 1-5, 7-9, and 11-12 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "The compound according to claim 1, wherein the compound is selected from the following: … …" and lists several compounds.  There is insufficient antecedent basis for some of the compounds of claim 8 in claim 1 on which claim 8 is dependent.  Particularly, see the following compounds:
Compound number in claim 8
Compound name
Compound structure
4
2-{3-(6-methoxypyridin-3-yl)-2,3-dihydrobenzo[b][1,4]dioxan-6-yl}chroman-3,4,5,7-tetraol

    PNG
    media_image1.png
    70
    198
    media_image1.png
    Greyscale

5
2-{3-(5-methoxypyridin-2-yl)-2-methyl-2,3-dihydrobenzo[b][1,4]dioxan-6-yl}chroman-3,4,5,7-tetraol

    PNG
    media_image2.png
    77
    207
    media_image2.png
    Greyscale

6
2-{3-(5-hydroxypyridin-2-yl)-2-methyl-2,3-dihydrobenzo[b][1,4]dioxan-6-yl}chroman-3, 4,5,7-tetraol

    PNG
    media_image3.png
    77
    202
    media_image3.png
    Greyscale

20
(2R,3S)-2-{2-aminomethyl-(2R,3R)-3-(4-hydroxy-3-methoxyphenyl)-2,3-dihydrobenzo[b][1,4]dioxan- 6-yl}chroman-3,5,7-triol

    PNG
    media_image4.png
    74
    200
    media_image4.png
    Greyscale

23
2-{3-(4-hydroxy-3-methoxyphenyl)-2-hydroxymethyl-2,3-dihydrobenzo[b][1,4]dioxan-6- yl}chroman-3,6,7-triol

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



The 4th, 5th and 6th compounds of claim 8 have a ‘pyridine’ ring attached to the 3-position of dihydrobenzo[b][1,4]dioxan-6-yl (i.e., 
    PNG
    media_image6.png
    63
    98
    media_image6.png
    Greyscale
) group.  The structural formula in claim 1 has a phenyl ring attached at the analogous position.  The 20th and 23rd compounds of claim 8 are unsubstituted at the position analogous to (R5)p- substituent.  In other words, this falls within option ii) of claim 1, i.e., ‘p is 0’.  As per claim 1, option ii), R3 definition does not include ‘hydrogen’, and the above noted 20th and 23rd compounds have no R3 substituent, which means R3 is hydrogen for these two compounds.  Accordingly, the above compounds listed in claim 8 lack antecedent basis in claim 1 on which claim 8 is dependent.
Note:	The last listed compound in claim 8, i.e., 2-{3-(4-hydroxy-3-methoxyphenyl)-2-hydroxymethyl-2,3-dihydrobenzo[b][1,4]dioxan-6- yl}chroman-3,6,7-triol, which is the compound of Example 24 in the specification (at page 55).  This compound appears to be inconsistent with the structure provided at page 55 of the specification for compound 140.  Example 24, Step C provides that the product obtained is “{(2R,3R)-3-(4-hydroxy-3-methylphenyl)-6-(3,5,7-trihydroxychroman-2-yl)-2,3-dihydrobenzo[b][1,4]dioxan-2-yl}acetic acid” (see page 56), which matches the structure provided at page 55.  Applicant should correct the header in Example 24 to be consistent with the structure of compound 140.

Election/Restrictions
Claims 1-5, 7, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 17, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following rejections are necessitated by the rejoinder:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a liver disease selected from fatty liver, liver fibrosis and liver cirrhosis comprising a step of administering the compound (of structural formula depicted in claim 1) to a subject needed to be treated, does not reasonably provide enablement for a method for treating all other types of liver diseases comprising a step of administering the compound (of structural formula depicted in claim 1) to a subject needed to be treated; or a method for preventing a liver disease comprising a step of administering the compound (of structural formula depicted in claim 1) to a subject needed to be treated (or prevented).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language.MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. TevaPharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is alegitimate rejection." The principle was explicitly affirmed most recently in Liebel-FlarsheimCo. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am.,Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The analysis is as follows:
(1) Breadth of claims:
(a) Scope of the instant method claim: The claim is directed to method for the ‘a method for treating or preventing a liver disease comprising a step of administering the compound (of structural formula depicted in claim 1) to a subject needed to be treated’.  The specification discloses compounds within the scope of the structural formula of claim 1, see for example, the compounds of Examples 1-24.
(b) Scope of the diseases covered:  The instant claims are drawn to ‘a method for treating or preventing a liver disease comprising a step of administering the compound (of structural formula depicted in claim 1) to a subject needed to be treated’.  The scope of instant claims include not only treatment, but also the prevention or prophylaxis of the same.  Further, the specification at page 1 provides some examples of the scope covered by the term ‘liver disease’.
(2)  The nature of the invention and predictability in the art:  
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The instant claims reach through to a method for treatment and prevention of a liver disease comprising a step of administering the compound to a subject needed to be treated.  The specification provides that ‘Non-Alcoholic Fatty Liver Disease (NAFLD) is the main cause of chronic liver disease, so there are many related serious health problems, such as liver cirrhosis, liver metastasis, liver cancer, and even death’, see page 1 of the specification.  The specification at pages 58-66 provides examples to ‘test fat reduction or elimination effect of the compounds on zebrafish non-alcoholic fatty liver’ (Example 26); ‘evaluation of the efficacy of the compounds on non-alcoholic steatohepatitis (NASH) mice’ (Example 27); and results are provided in tables.  The specification, however, does not provide tests to determine the activity of the compounds sufficient to enable the full scope of instant claims, i.e., method for treating and/or preventing a liver disease comprising a step of administering the compound to a subject needed to be treated. Accordingly, there is clear lack of adequate written description and enabling disclosure in the specification.
 (3) Direction or Guidance:
Applicants have not provided any competent evidence that the instantly disclosed tests are highly predictive for the full scope of instant claims, i.e., ‘treating and/or preventing a liver disease in a subject’.  Moreover, the diseases encompassed within the scope of liver disease, e.g., liver cancer, etc., are very difficult even to treat, let alone prevent, and despite the fact that there are many agents whose mode of action is said to be useful in methods for treating and preventing.
The direction provided in the specification is very limited and does not relate to the full scope of therapeutic and preventive/prophylactic activity recited in instant claims.  The specification does not provide a dosage range to be used for the instantly claimed prophylactic and/or therapeutic methods. Thus, there is no specific direction or guidance to one of skill in the art regarding a regimen or dosage effective specifically for each type of liver disease within the scope of instant claims.
The scope of the claims includes not only treatment but also “prevention” (or prophylaxis) of all types of liver diseases, which is not adequately enabled solely based on the therapeutic activity of the exemplified compounds provided in the specification.  "To prevent" actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "prevention" effect. There is no evidence of record, which would enable the skilled artisan in the identification of the subjects, who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein. However, the applicants have not provided any competent evidence that the instantly disclosed tests are highly predictive for all the uses disclosed and embraced by the claim language for the intended subject.  Applicant provides that ‘preventing a liver disease comprising a step of administering the compound to a subject needed to be treated’.  However, applicant has not demonstrated such preventive or prophylactic activity using any of the specific compounds described in the specification.
Enablement for the scope of treating and preventing any disease, including a liver disease, is generally not present. For a compound or genus to be effective against any disorder or disease based on mode of action generally is contrary to medical science. The specification fails to identify the results of treatment and prevention with the methods of this invention and how such results would be recognized, particularly with regard to diseases of instant claims.
There is no reasonable basis for assuming that the myriad of compounds embraced by instant claims will all share the same bioactivity profile since they are so structurally dissimilar as to be chemically nonequivalent, due to the various types of substituents recited for the compounds, and there is no basis in the prior art for assuming the same.  Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for Markush group.  Also, see MPEP § 2164.03 for enablement requirements in cases directed to structure-sensitive art such as pharmaceuticals.

(4) State of the Prior Art: 
The specification discloses that the compounds of the invention can be used in the treatment or prevention of fatty liver, liver fibrosis, and liver cirrhosis.  There is no general conclusion regarding ‘a method for treating as well as preventing a liver disease comprising a step of administering the compound (of structural formula depicted in claim 1) to a subject needed to be treated’ in state of the art references of record.
(5)  Working Examples:  
The specification provides examples 26 and 27 related to the effect of compounds on non-alcoholic fatty liver and non-alcoholic steatohepatitis.  There is no disclosure of effects of the compounds on other types of liver diseases.  There is nothing in the specification how one skilled in the art can extrapolate the pharmacological and/or biological data related to specific exemplified compounds to the full scope of instant claims.  The specification fails to provide scientific data and working embodiments with respect to a method of preventing a liver disease. In fact, there are only prophetic examples of how studies might be performed and applicant is leaving it to others to figure out how to prevent a liver disease.
(6)  Skill of those in the art: 
The skill level in the art of pharmacological treatment of the types of diseases such as those of instant claims, i.e., liver diseases, varies with the disease type. In the great majority of cases it is very low as the disorders cannot be treated with pharmaceuticals. There are a wide variety of causes and they have to be carefully evaluated based on the type of disease and the patient condition. Even among disorders which have at least some pharmacological treatment, there is such variety that there is clearly no general mechanism that is available, and some are contradictory to others because some disorders are the opposite of others.
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand.  Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry.

(7) The quantity of experimentation needed:
Owing especially to factors (1) and (6), the quantity of experimentation is expected to be high.  One of skill in the art would need to determine what diseases of instant claims would be benefited (i.e. treated and/or prevented) by the administration of compounds of present invention and would furthermore have to determine which of the compounds of the present invention would provide treatment and/or prevention of which disease. It would be an undue burden to one skilled in the pharmaceutical art since there is inadequate guidance given to the skilled artisan, regarding the pharmaceutical use, for the reasons stated above.
MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
One of ordinary skill in the art would have to conduct a myriad number of experiments related to ‘method for treating and/or preventing a liver disease comprising a step of administering the compound to a subject needed to be treated’. Essentially, one of ordinary skill in the art has to figure out how to do this themselves. Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which compounds of the structural formula of instant claims, if any, would prevent a liver disease with no assurance of success.
Genentech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
In In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis”).
MPEP 2103(I)(A): “The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here.

Allowable Subject Matter
Claims 1-5, 7, and 9 are allowed.  The references of record do not teach or fairly suggest the compounds of instant claims.  A reference of record, Lewis et al., WO 01/07034 teaches chroman-4-one compounds, see the compound of formula I (page 3) and the corresponding species of compound 16 (page 17) and the compounds in Figure 7.  The instant claims recite that when p is 0, R3 is a substituent as provided under option ii), which does not include an oxo group.

Specification
The disclosure is objected to because of the following informalities:
The chemical name provided for Example 24 is not consistent with the structure of compound 140.  Example 24, Step C provides that the product obtained is “{(2R,3R)-3-(4-hydroxy-3-methylphenyl)-6-(3,5,7-trihydroxychroman-2-yl)-2,3-dihydrobenzo[b][1,4]dioxan-2-yl}acetic acid” (see page 56), which matches the structure provided at page 55.  Applicant should correct the header in Example 24 to be consistent with the structure of compound 140.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 1, 2022